COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-17-00278-CR

Bobby Lee Harris                         §   From the 371st District Court

                                         §   of Tarrant County (1496615R)

v.                                       §   June 28, 2018

                                         §   Opinion by Justice Birdwell

The State of Texas                       §   (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.     It is ordered that the

judgment of the trial court is affirmed in part and reversed and vacated in part.

We affirm the trial court’s judgments of conviction for continuous sexual abuse of

a young child and for sexual assault. We reverse and vacate the trial court’s

judgment of conviction for aggravated sexual assault of a child.


                                    SECOND DISTRICT COURT OF APPEALS

                                    By _/s/ Wade Birdwell__________________
                                       Justice Wade Birdwell